387 U.S. 95 (1967)
BLANKENSHIP ET AL.
v.
HOLDING, DBA GRAND NEWS.
No. 1089.
Supreme Court of United States.
Decided May 15, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA.
Charles Nesbitt, Attorney General of Oklahoma, and Jeff Hartmann, Assistant Attorney General, for appellants.
Samuel W. Block, Thomas P. Sullivan and Paul C. Duncan for appellee.
PER CURIAM.
Probable jurisdiction noted. The judgment of the District Court for the Western District of Oklahoma entered November 4, 1966, is affirmed insofar as it adjudged provisions of §§ 1040.1 to 1040.10 of Title 21 of the Oklahoma Statutes to be unconstitutional.